UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Andre Royal,
Plaintiff,

—V—-

National Football League Management Council, et

al.,

Defendants.

19-CV-5164 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

On November 14, 2019, Defendant National Football League Management Council filed

a motion for attorney’s fees. Dkt. Nos. 32-33. Pursuant to Local Civil Rule 6.1, Plaintiff's

anticipated opposition to the motion was due within two weeks of the motion’s filing. The Court

is not in receipt of any opposition papers from Plaintiff.

If Plaintiff wishes to oppose the motion, he must do so on or before December 11, 2019.

If no opposition has been filed by that date, the Court will consider the motion fully briefed and

unopposed.

SO ORDERED.

Dated: December f , 2019
New York, New York

A

uy

| / “ALISON \ ge
ae States District Judge

é
af
ye

anaomend

Beceem: TRL Oe

i oe

|
DEC 0 5 2019 |

 
